Deceased employee was an elevator operator. He was found dead in the bottom of pit of the freight elevator on Christmas day. He was working and was last seen alive on December twenty-third, at five-forty-five p. m. He died from injuries received from falling into the shaft. The accident was unwitnessed. An award is appealed from on the ground that the death of the deceased did not result from an accident arising out of and in the course of the employment, and that the death resulted solely from intoxication while on duty. The evidence is sufficient to sustain the award. The brief of the attorney for the claimant has been found hplpful. Award unanimously affirmed, with costs to be divided between the State Industrial Board and the claimant. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.